Lexington Realty Trust One Penn Plaza, Suite 4015 New York, New York 10119-4015 November 10, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Lexington Realty Trust Form 10-K for the Fiscal Year ended December 31, 2009 Filed March 1, 2010 Definitive Proxy Statement on Schedule 14A Filed April 7, 2010 File No. 1-12386 Ladies and Gentlemen: In connection with responding tothe comments from the Staff of the Division of Corporation Finance regarding the above-referenced filing, Lexington Realty Trust hereby acknowledges that: ● it is responsible for the adequacy and accuracy of the disclosure in the filings; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and ● it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please direct any questions with respect to the foregoing to Joseph S. Bonventre at (212) 692-7250. Sincerely, /s/ Patrick Carroll Patrick Carroll Executive Vice President and Chief Financial Officer cc:Mark Schonberger, Esq.
